Citation Nr: 1137032	
Decision Date: 09/30/11    Archive Date: 10/11/11

DOCKET NO.  09-11 984	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to payment of nonservice-connected disability pension benefits. 

2.  Entitlement to service connection for residuals of a head injury.

3.  Entitlement to service connection for residuals of a right hand injury.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The Veteran had active service from May 1971 to September 1972.  

As it relates to the issue of entitlement to payment of nonservice-connected disability pension benefits, this matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2008 administrative decision in which the Regional Office (RO) denied the Veteran's claim for payment of nonservice-connected pension benefits, finding that his countable annual family income exceeded the maximum annual pension rate (MAPR) set by law.

The Veteran perfected his appeal on this issue and appeared at the Houston, Texas, RO for a Travel Board hearing before the undersigned Veterans Law Judge in February 2010.  A transcript of the hearing is of record.  

With regard to the issues of service connection for residuals of a head injury and residuals of a right hand injury, these matters arise from an October 2008 rating determination of the Waco, Texas, RO, which denied service connection for both disorders.  The Veteran filed a notice of disagreement but no SOC has been issued to date.  Therefore, the matter is being remanded for the issuance of a statement of the case.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.  



REMAND

As it relates to the claim for payment of nonservice-connected pension benefits, the Board notes that while it appears that the Veteran was issued a statement of the case with regard to this issue in March 2009, it is not available for review in the claims folder.  

Moreover, subsequent to the February 2010 hearing, the Veteran, in a June 2010 letter, indicated that his spouse had lost her job and they no longer had her check coming in.  He noted that she was making approximately $725.00 gross every two weeks.  It appears that there has been a substantial change in countable income.  Based upon the change, the Veteran should be afforded an opportunity to submit an up-to-date Improved Pension Eligibility Verification Report (VA Form 21-0516-1) and Medical Expense Report (VA Form 21-8146).  

As it relates to the issues of service connection for residuals of a head injury and residuals of a right hand injury, the Board notes that in an October 2008 rating determination, the Waco RO denied service connection for both disorders.  In a statement in support of claim received in May 2009, the Veteran indicated that he was appealing the denials.  This statement meets the requirements for a notice of disagreement.  A statement of the case has not been issued as it relates to these issues. The Board is required to remand these issues for issuance of the statement of the case.  Manlicon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1.  Associate with claims folder the Statement of the Case as it relates to the issue of entitlement to payment of nonservice-connected disability pension benefits, which appears to have been issued in March 2009 but is not part of the record.  

2.  Request that the Veteran submit an up-to-date Improved Pension Eligibility Verification Report (VA Form 21-0516-1) and Medical Expense Report (VA Form 21-8146).  

3.  To help avoid future remand, the RO must ensure the required actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, corrective action should be undertaken before the claims file is returned to the Board.  See Stegall v. West, 11 Vet. App. 268 (1998).

4.  After undertaking any other development deemed appropriate the RO should readjudicate the issue of entitlement to payment of nonservice-connected disability pension benefits.  If the benefit sought is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case containing all pertinent laws and regulations and afforded an opportunity to respond before the record is returned to the Board for future review.

5. Issue a statement of the case on the issues of entitlement to service connection for residuals of a head injury and residuals of a right hand injury.  These issues should be certified to the Board only if a timely substantive appeal is received.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




_________________________________________________
JOHN Z. JONES
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


